Citation Nr: 1120630	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 16, 2005 for the award of a 60 percent rating for a seizure disorder, to include on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from January 1985 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That is, the Veteran expressed disagreement with the effective date assigned for the RO's grant of a higher 60 percent rating for a seizure disorder and grant of a TDIU.  

In January 2010, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.    

This case eventually reached the Board in March 2010.  At that time, in a March 2010 decision, the Board remanded the claim for an earlier effective date for TDIU.  But in the same March 2010 decision, the Board denied the Veteran's claim for an effective date earlier than December 16, 2005 for the award of a 60 percent rating for a seizure disorder.  However, the Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In response, the Court, pursuant to a January 2011 Order and Joint Motion, vacated the Board's decision as to the claim for an earlier effective date for a seizure disorder and remanded it for further development.  That is, the Court remanded this claim to the Board so that it may determine whether 38 C.F.R. 
§ 3.321(b)(1) could establish an extra-schedular basis for assigning an effective date prior to December 16, 2005 for a higher rating for the seizure disorder.  The Court indicated that the Board had erred in its March 2010 decision by only adjudicating whether the Veteran was entitled to an earlier effective date for the rating for his seizure disorder on a schedular basis.  

The issue of an effective date earlier than December 16, 2005 for the award of a 60 percent rating for a seizure disorder has now been returned by the Court to the Board for further appellate consideration.  

The Court did not address the claim for an earlier effective date for TDIU since it did not have jurisdiction over an issue that the Board had already remanded for further development.  See 38 U.S.C.A. §§ 7252(a), 7266(a); Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  That is, in its March 2010 decision, the Board had referred the claim for an earlier effective date for TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  In turn, the Agency of Original Jurisdiction (AOJ) complied with the Board's request.  After referral of the TDIU issue, the Director of Compensation and Pension issued an April 2010 letter opining that the Veteran was entitled to an earlier effective date of April 20, 1998 for the award of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  The AOJ then issued a September 2010 rating decision that granted earlier effective date of April 20, 1998 for the award of a TDIU.  The Veteran was advised by VA notice letter that if he continued to disagree with the effective date assigned for TDIU, he must file a Notice of Disagreement (NOD) within one year of the September 2010 rating decision.  See 38 C.F.R. § 20.302(a) (2010).  At present, the Veteran has not filed a NOD as to the effective date assigned for TDIU.  Thus, the TDIU effective date issue is not before the Board.  
  
To comply with the Court's Order, the claim for an earlier effective date for a seizure disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, upon return from the Court, the Board sent a letter to the Veteran and his representative in February 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the AOJ to consider the evidence or whether he waived this right and wanted the Board to consider any additional evidence submitted.  See generally 38 C.F.R. § 20.1304 (2010).  Within the 90 day response period, in March 2011, the Veteran requested that the case be remanded to the AOJ for review of additional lay argument and duplicate medical records he submitted.  Therefore, the earlier effective date claim on appeal for the seizure disorder must be remanded to the AOJ for readjudication that includes consideration of this new evidence.  

Second, per the Court's January 2011 Order and Joint Motion, the Court instructed the Board to refer the earlier effective date claim for a seizure disorder to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  Specifically, while the Board characterized the issue on appeal as entitlement to an earlier effective date for a 60 percent evaluation for the Veteran's service-connected seizure disorder, the Joint Motion indicated that the claim originated as a claim for an increased evaluation for a seizure disorder.  In that context, the Joint Motion found that the Board failed to address whether 38 C.F.R. § 3.321(b)(1) could establish a basis for assigning an effective date prior to December 16, 2005, for any increase in the rating for the Veteran's service-connected seizure disorder.  When explaining that the Veteran was not entitled to an earlier effective date for the 60 percent rating for his service-connected seizure disorder, the Board in its March 2010 decision had only considered whether the schedular criteria supported such a rating for the period prior to December 16, 2005.  The Board failed to consider whether the Veteran may have been entitled to a higher rating prior to December 16, 2005, on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).

In this regard, there is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  

Here, the Court in its Joint Motion held that the issue of whether the Veteran met the criteria for a rating in excess of 40 percent on an extra-schedular basis for the period prior to December 16, 2005, was reasonably raised by the record because there was evidence of record addressing the effects that his service-connected seizure disorder had on his employability during the period prior to December 16, 2005.  In this regard, there is some lay and medical evidence of employment difficulties due to his service-connected seizure disability during the period prior to December 16, 2005.  See October 2004 VA treatment record; November 2004 personal statement; December 2004 VA examination; January 2005 personal statement; and September 2005 VA examination.

However, the Board emphasizes that by law the Veteran is not entitled to consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for his seizure disorder prior to the final January 28, 2003 Board decision.  That is, the January 2003 Board decision on page 11 specifically denied referral of an extra-schedular rating for his seizure disorder under 38 C.F.R. § 3.321(b)(1).  Therefore, the Board's January 2003 denial of a higher rating for his seizure disorder above 40 percent on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) represents the last prior final adjudication of his extra-schedular claim.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  See also 38 C.F.R. §§ 3.160(c) (defining a "pending claim" as one that "has not been finally adjudicated").  Here, the Board has determined the January 2003 Board decision to be final.  The Veteran never appealed this decision.  Finality determinations contained within that decision or within other prior decisions that denied a higher rating for his seizure disorder on an extra-schedular basis can only be addressed through a claim of clear and unmistakable error (CUE) as to those decisions.  See 38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2009).  For the Board to address such finality determinations without a claim of CUE before it would be ultra vires.  See Juarez and Williams, supra.  Accordingly, the period of consideration for an extra-schedular rating for his seizure disorder under 38 C.F.R. § 3.321(b)(1) is limited from January 28, 2003 to December 16, 2005.  
   
The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

The Court has held that the question of an extra-schedular rating is a component of a Veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the Board is obligated to consider the applicability of the extra-schedular rating regulation).  The Board, however, cannot assign an extra-schedular evaluation in the first instance.  See id.  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of 
C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  In the present case, the Director of Compensation and Pension has not yet made this initial determination.  

In conclusion, the Board refers the earlier effective date claim for the award of a 60 percent rating for a seizure disorder to the Under Secretary for Benefits or Director of Compensation and Pension for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for the time period from January 28, 2003 to December 16, 2005.  

Accordingly, the case is REMANDED for the following action:

1. Submit the issue of an earlier effective date for a higher rating for a seizure disorder prior to December 16, 2005 on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) to the Under Secretary for Benefits or Director of Compensation and Pension Service.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) should only be considered for the time period from January 28, 2003 to December 16, 2005.  This is because a final January 28, 2003 Board decision already denied the Veteran an extra-schedular rating for his seizure disorder prior to January 28, 2003.  

An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In this regard, there is some lay and medical evidence of employment difficulties due to his service-connected seizure disability during the time period from January 28, 2003 to December 16, 2005.  See October 2004 VA treatment record; November 2004 personal statement; December 2004 VA examination; January 2005 personal statement; and September 2005 VA examination.

The Board acknowledges that in its previous March 2010 decision it instructed the Director not to consider an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  However, the Court recently issued an Order and Joint Motion dated in January 2011, which vacated the Board decision, instructing the Board that it should in fact consider 38 C.F.R. § 3.321(b)(1) in the present case.    

2. Then readjudicate the issue of an earlier effective date for a higher rating for a seizure disorder prior to December 16, 2005, in light of the additional evidence obtained.  This issue should be considered on an extra-schedular basis as well under 38 C.F.R. § 3.321(b)(1).  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


